Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s election without traverse of Group I (claims 12-25) in the reply filed on 11 August 2022 is acknowledged.
Claims 26-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 August 2022.
 Claims 12-25 are under examination.

 Regarding double patenting:
The instant application is filed as a divisional of application 15/130,668, which issued as U.S. Patent No. 10,844,428.
It is further noted that parent application 15/130,668 was restricted for one invention of three inventions under 35 U.S.C. 121, including the patented  invention drawn to a method for sequencing nucleic acid molecules from a sample using unique molecular indices and two non-elected inventions including a method for making a duplex sequencing adapter and an invention comprising  a computer program product and a computer system.


Furthermore, considering MPEP 804.01, regarding double patenting:
The 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications…
The following are situations where the prohibition against nonstatutory double patenting rejections under 35 U.S.C. 121  does not apply: 
(F) The claims of the second application are drawn to the "same invention" as the first application or patent.

The elected invention of the instant application does not recite either of the non-elected inventions of parent application 15/130,668.
 Furthermore, the elected invention of the instant application recites a method for sequencing nucleic acid molecules from a sample using unique molecular indices which comprises very similar steps to the method of U.S. Patent No. 10,844,428.
Therefore, the elected claims of the instant application are drawn to the "same invention" as the patent issued from parent application 15/130,668.
	For these reasons, double patenting rejections are applied to instant claims 12-25 over claims 1-46 of U.S. Patent No. 10,844,428.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Schmitt et al. and Hogers et al.
Claim(s) 12, 14-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (WO2013142389) in view of Hogers et al.(US20120245037).
Schmitt et al. teach a method of sequencing nucleic acids comprising ligating y-shaped adaptor sequences to a double stranded target molecule, each adaptor comprising an individual single molecule identifier , i.e. SMI such as and SMI sequences; amplifying the adaptor-ligated target molecules by PCR and sequencing the resultant amplicons. Sequencing analysis comprises dividing amplicons into groups of reads and comparing reads to a reference sequence (e.g. para 0010-0014, p. 3-6; sequencing data analysis and comparison to reference sequences as in para 0098-0100, pg. 32-33; para 0103-0105, pg. 34-36; Fig. 1-3; Fig. 6). 
 Schmitt et al. also teach preparation of target nucleic acid molecules by fragmentation using site-specific restriction endonucleases or a mixture of endonucleases. Schmitt teaches digesting the target nucleic acid molecule with different restriction enzymes and ligating each different adaptor to a compatible end of an individual target nucleic acid molecule, resulting in each end only ligating with an adaptor having a complementary sequence to that end (e.g. para 0068, pg. 21; double stranded target nucleic acid molecule is cleaved with restriction enzyme to form a ligatable end for attaching SMI adaptor as in para 0073, pg. 22-23).
Furthermore, Schmitt et al. teach sequencing analysis that comprises dividing amplicons into groups of reads, i.e. families, based on SMI sequences  and comparing reads to a reference sequence (e.g. para 0010-0014, p. 3-6; These products are then sequenced using any suitable method known in the art including, but not limited to, the lllumina sequencing platform, ABI SOliD sequencing platform, Pacific Biosciences sequencing platform, 454 Life Sciences sequencing platform, Ion Torrent sequencing platform, Helicos sequencing platform, and nanopore sequencing technology as in para 0074, pg. 23; sequencing data analysis and comparison to reference sequences as in para 0098-0100, pg. 32-33; para 0103-0105, pg. 34-36; Fig. 1-3; Fig. 6). 
Regarding the limitation requiring “a virtual UMI”: The instant disclosure recites that a virtual UMI is a unique subsequence that is located at or near the end of target nucleic acid molecules (e.g. para 0005, pg. 2; para 0074, pg. 16).
Schmitt et al. teach an embodiment in which target DNA is prepared for adaptor ligation by digesting the DNA with different restriction enzymes. As each end of the target DNA fragment is formed by digestion with a different restriction enzyme, the resulting target DNA fragment  will have two different ligatable ends (e.g. para 0068,pg. 21). Therefore, as each end of the resulting target DNA fragments would include a portion of the consensus sequence recognized by each different restriction enzyme, the target DNA of this embodiment would necessarily have two unique subsequences at the end of target nucleic acid molecules, or two virtual UMI sequences.
Therefore, the sequence portions generated by restriction digestion on the target nucleic acids of Schmitt et al. are considered “virtual UMI” sequences.
Furthermore,  Schmitt teaches ligation of Y shaped adaptors comprising SMI sequences, i.e. physical UMIs, in an embodiment in which target nucleic acid molecules are “ T-tailed” to facilitate adaptor ligation. It is also noted that each Y shaped adaptor has a unique SMI sequence, i.e.  SMI or SMI (e.g. para 0098-0100, pg. 32-33; Fig. 1). 
In a different embodiment, Schmitt teaches fragmentation of target DNA by digestion with different restriction enzymes (e.g. para 0068, pg. 21; para 0073, pg. 22-23).
 Schmitt does not expressly teach fragmentation of target DNA by digestion with different restriction enzymes and subsequent ligation of Y shaped adaptors comprising unique SMI sequences in a single embodiment.
However, It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to modify the technique of Schmitt et al. comprising ligating Y shaped adaptors comprising unique SMI sequences to the ends of fragmented DNA to include fragmented DNA generated by digestion with different restriction enzymes as taught by Schmitt et al. in a different embodiment as a skilled artisan would recognize the simple substitution of one technique of fragmenting DNA with another , i.e. restriction digestion using different restriction enzymes, would yield the predictable outcome of fragmented target DNA that are ligated with adaptors. Furthermore, Schmitt et al. teach target DNA is fragmented by methods known in the art, including restriction digestion to yield ligatable ends (e.g. para 0073, pg. 22-23).
Therefore, as Schmitt teaches adaptors comprising single molecule identifier sequences, the combined teachings of Schmitt et al. render obvious the limitations: a method for sequencing nucleic acid molecules from a sample using unique molecular indices (UMIs), wherein each unique molecular index (UMI) is an oligonucleotide sequence that can be used to identify an individual molecule of a double-stranded DNA fragment in the sample (e.g. single molecule identifier, i.e. SMI, as in para 0010-0014, p. 3-6), comprising applying adapters to both ends of a plurality of double-stranded DNA fragments in the sample (e.g. 3g target DNA quantity as in para 0092,pg. 29-30; 24000 duplex strands as in para 0105, pg. 35-36)  to obtain DNA-adapter products, wherein  each adapter comprises a double-stranded hybridized region, a single-stranded 5’ arm, a single-stranded 3’ arm (i.e. Y- adaptors as in Fig. 1 and 2) , and a physical UMI (i.e. SMI) on one strand or each strand of the adapter (e.g. para 0010-0014, p. 3-6; para 0022-0028, pg. 8-11; Fig. 1 and 2) as required by step (a) of claim 12.
Furthermore, as Schmitt teach restriction digestion of target nucleic acid, yielding a portion of the restriction consensus sequence recognized by each different restriction enzyme,  the combined teachings of Schmitt et al. make obvious the limitation: each double-stranded DNA fragment in the sample comprises a virtual UMI, and the virtual UMI is a unique sub-sequence in a DNA fragment in the sample(i.e. cleaved portion) as required by step (a) of claim 12. 
Furthermore, as Schmitt teaches amplifying adaptor-ligated target DNA (e.g. para 0010-0014, p. 3-6; sequencing data analysis and comparison to reference sequences as in para 0098-0100, pg. 32-33; para 0103-0105, pg. 34-36; Fig. 1-3; Fig. 6), the combined teachings of Schmitt et al. render obvious the limitations: (b) amplifying both strands of the DNA-adapter products to obtain a plurality of amplified polynucleotides as required by step (b) of claim 12.
Furthermore, the combined teachings of Schmitt et al. render obvious the limitations: sequencing the plurality of amplified polynucleotides (e.g. para 0074,pg. 23), thereby obtaining a plurality of reads each comprising a physical UMI sequence corresponding to a physical UMI on an adapter(e.g. SMI identifier on adaptor) and a virtual UMI sequence corresponding to a virtual UMI on a double stranded DNA fragment in the sample (i.e. unique restriction consensus sequence portions) ; identifying a plurality of physical  UMI sequences(i.e. unique SMI sequences)  for the plurality of reads (e.g. sequencing data analysis comprises grouping families according to specific SMI sequences and comparing reads to a reference sequence) as required by  step (c ) and (d) of claim 1.
Therefore, the combined teachings of Schmitt et al. render obvious an embodiment in which target DNA is prepared for adaptor ligation by digesting the DNA with different restriction enzymes to yield target DNA fragments that have two different ligatable ends (e.g. para 0068, pg. 21), each end having a portion of a unique consensus sequence because they are each recognized by a different restriction enzyme, which  are considered “virtual UMI” sequences. 
Furthermore, Schmitt teaches each virtual UMI sequence is associated with a unique ligatable end which is joined with an adaptor that complements the unique end.   
Therefore, Schmitt et al. teach a method comprising providing target nucleic acid fragments comprising a first and a second virtual UMI sequence.
Furthermore, as indicated above, the combined teachings of Schmitt et al. make obvious the preparation of target DNA comprising ligating Y-shaped adaptors, wherein each Y-shaped adaptor has a unique SMI (physical UMI) sequence , i.e. SMI or SMI,.
Furthermore, Schmitt et al. teach sequencing analysis that comprises dividing amplicons into groups of reads, i.e. families, based on the SMI sequences  and comparing reads to a reference sequence (e.g. para 0010-0014, p. 3-6; para 0074, pg. 23; sequencing data analysis and comparison to reference sequences as in para 0098-0100, pg. 32-33; para 0103-0105, pg. 34-36; Fig. 1-3; Fig. 6). 
However, Schmitt et al. do not expressly teach consideration of virtual UMIs, i.e. portions of the restriction consensus sequence for each different restriction enzyme in the target nucleic acid, in their sequencing analysis. 
Prior to the effective filing date of the claimed invention, like Schmitt et al., Hogers et al. disclose a method of preparing target nucleic acid for sequencing by fragmenting target nucleic acid by restriction digestion using different restriction enzymes  (e.g.  In certain embodiments, two or more restriction endonucleases can be used and in certain embodiments, combinations of rare and frequent cutters can be used as in para 0070, pg. 6), ligating adaptors compatible with the cleaved staggered ends, wherein the restriction digested portion resides adjacent to the adaptor  and wherein adaptors comprise an identifier, i.e. tagged adaptors, and grouping for subsequent sequencing (e.g. para 0014, pg. 2; para 0060-0067,pg. 5; para 0070-0072,pg. 5; para 0077-0079,pg. 6).
Furthermore, Hogers et al. teach sequencing analysis comprising consideration of the tag and the restriction recognition sequence of the target nucleic acid in the analysis.
Specifically, they teach the data analysis comprises grouping contigs based on the portion derived from restriction digestion and on the identifier of the target fragment (e.g. The (amplified) tagged adapter-ligated fragments are selected that contain identical sections of nucleotides in the restriction fragment-derived part. Subsequently the different pool-specific identifiers (tags) are identified that are present in those (amplified) tagged adapter-ligated fragments as in para 0080, pg. 6; para 0080-0081, pg. 6).
 Hogers et al. teach their method includes a first restriction digest to yield a first end to which a first adapter is ligated. These adapter ligated fragments are then subjected to a second restriction digestion and a second adapter ligation. The resulting adapter ligated fragments are amplified. Subsequently, sequencing is done comprising at least part of the first adapter and part of the fragment adjacent to the first adapter and of at least part of the second adapter and part of the fragment adjacent to the second adapter (e.g. In certain embodiments, two or more restriction endonucleases can be used and in certain embodiments, combinations of rare and frequent cutters can be used as in para 0070, pg. 6; para 0100-0107, para 0117-0119, pg. 8). 
Hogers et al. teach paired end sequencing using next-generation sequencing such as Roche or Illumina to generate data (e.g. With sequencing, at least the optional sequence of the identifier located in the first and/or second adapter and/or part of the internal sequence of the fragment located adjacent to the first and/or second adapter are determined as in para 0120, pg. 8).
The resulting data is grouped based on the identifier and the portion of the target nucleic acid generated by restriction digestion and used to generate a physical map of a draft genome sequence (e.g. analysis of the sequenced part of the first adapter, the portion adjacent to the first adapter, part of the second adapter and the portion adjacent to the second adapter as in para 0108-0113, pg. 8; Based on the identifier and the part of the internal sequence, the sequences can be grouped into sets that originate from the same restriction fragment. The sequence information from the random ends provides information on the composition of the internal sequence of the restriction fragment. By grouping all information obtained from a restriction fragment together and creating a contig of the sequences obtained from the random ends and the information obtained from the first adapter and adjacent fragment sequences may provide a draft sequence of most of the (if not the entire) restriction fragment as in para 0123, pg. 8-9; The contigs, all starting with a sequence identical to the recognition site of the restriction enzymes used can be linked to the physical map which was generated using a restriction enzyme with an identical recognition sequence. Linking can be established by searching for the sequence of the WGP tag of the physical map in the sequences of the contigs that are adjacent to the restriction enzyme sequence as in para 0151,pg. 10). 
Hogers et al. further teach that both adaptors contain identifiers which are used to link the fragment with the clone to build the physical map (e.g. para 0114, para 0116, pg. 8;  the fragments are assigned to the corresponding clones based on the sequenced part of the first adapter and/or part of the fragment adjacent to the first adapter and/or of part of the second adapter and/or part of the fragment adjacent to the second adapter. For instance, a physical map is available based on two restriction enzymes, for instance EcoRI/MseI, then a WGPS embodiment using HindIII may provide additional information that can be linked to the EcoRI/MseI based physical map as in para 0124,pg. 9).
As discussed above, the unique restriction consensus sequence portions at each end of a target DNA taught by Schmitt are considered “virtual UMI” sequences.
Therefore, as Hogers et al. teach an embodiment in which target DNA is prepared for adaptor ligation by digesting the DNA with different restriction enzymes, yielding target DNA fragment with two different ligatable ends, the target DNA of Hogers would necessarily have two unique subsequences at the end of target nucleic acid molecules, or two virtual UMI sequences.
Therefore, Hogers et al. also teach sequence portions generated by restriction digestion that considered “virtual UMI” sequences.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Schmitt et al. comprising grouping sequencing reads based on tags associated with adaptors ligated to target DNA to include grouping sequencing reads based on tags as well as sequence portions generated by a first restriction enzyme at the first end and a second restriction enzyme at the second end of the target nucleic acid fragment that reside adjacent to the tagged adaptors as taught by Hogers et al. because Hogers et al. teach the advantage of their method of assessing both tags and restriction consensus sequences (e.g. the combined use of paired end sequence data of fragments of restriction fragments directly relates to the fragment sequences of the restriction fragment for building the physical map as in para 0114,pg. 8, Hogers).
Therefore, as Hogers et al. teach sequencing of tagged, adaptor-ligated restriction fragments and grouping the data based on the tag and the portion of the target nucleic acid generated by restriction digestion, the combined teachings of Schmitt et al. and Hogers et al. render obvious the limitations: (a )  applying adapters to both ends of a plurality of double-stranded DNA fragments in the sample to obtain DNA-adapter products, wherein each adapter comprises a physical UMI on one strand or each strand of the adapter(i.e. a tag as in para 0116,pg. 8), each double-stranded DNA fragment in the sample comprises a virtual UMI, and the virtual UMI is a unique sub-sequence in a DNA fragment in the sample (i.e. portion adjacent to the adaptor generated by restriction digestion); (b) amplifying both strands of the DNA-adapter products to obtain a plurality of amplified polynucleotides; (c) sequencing the plurality of amplified polynucleotides, thereby obtaining a plurality of reads each comprising a physical UMI sequence corresponding to a physical UMI on an adapter and a virtual UMI sequence corresponding to a virtual UMI on a double-stranded DNA fragment in the sample(e.g. para 0100-0107, para 0117-0120, pg. 8) as required by claim 12.
Furthermore, as Hogers et al. teach sequencing of tagged, adaptor-ligated restriction fragments and grouping the data based on the tag and the portion of the target nucleic acid generated by restriction digestion, the combined teachings of Schmitt et al. and Hogers et al. render obvious the limitations: (d)    identifying a plurality of physical UMI sequences for the plurality of reads; (e)    identifying a plurality of virtual UMI sequences for the plurality of reads; and(f) determining sequences of the double-stranded DNA fragments in the sample using the plurality of reads obtained in (c), the plurality of physical UMI sequences identified in (d), and the plurality of virtual UMI sequences identified in (e) as required by claim 12.  
Furthermore, as Hogers et al. teach sequencing data analysis comprising consideration of both physical and virtual UMIs (e.g. para 0100-0113, pg. 8; para 0116,pg. 8; Based on the identifier and the part of the internal sequence, the sequences can be grouped into sets that originate from the same restriction fragment. The sequence information from the random ends provides information on the composition of the internal sequence of the restriction fragment. By grouping all information obtained from a restriction fragment together and creating a contig of the sequences obtained from the random ends and the information obtained from the first adapter and adjacent fragment sequences may provide a draft sequence of most of the (if not the entire) restriction fragment as in para 0123, pg. 8-9; The contigs, all starting with a sequence identical to the recognition site of the restriction enzymes used can be linked to the physical map which was generated using a restriction enzyme with an identical recognition sequence. Linking can be established by searching for the sequence of the WGP tag of the physical map in the sequences of the contigs that are adjacent to the restriction enzyme sequence as in para 0151,pg. 10), the combined teachings of Schmitt et al. and Hogers et al. render obvious the limitations: (f) (i) combining, for each double-stranded DNA fragment, a first plurality of reads and a second plurality of reads to determine a consensus nucleotide sequence, each read of the first plurality of reads comprising a first physical UMI sequence of the plurality of physical UMI sequences and a first virtual UMI sequence of the plurality of UMI sequences but not second physical UMI sequence of the plurality of physical UMI sequences, each read of the second plurality of reads comprising the second physical UMI sequence and the first virtual UMI sequence but not the first physical UMI sequence; and (ii) determining a sequence of the double-stranded DNA fragment using the consensus nucleotide sequence (e.g. paired end sequencing; With sequencing, at least the optional sequence of the identifier located in the first and/or second adapter and/or part of the internal sequence of the fragment located adjacent to the first and/or second adapter are determined as in para 0120, pg. 8, Hogers) as required by claim 12.
As Schmitt et al. teach the SMI sequences is at least 4 nucleotides in length (e.g. para 0026, pg. 9-10), the combined teachings of Schmitt et al. and Hogers et al. render obvious the limitation: wherein the plurality of physical UMIs includes fewer than 12 nucleotides as recited in claim 14.
As Schmitt et al. teach primer binding sites in the adaptor regions ( e.g. FC1 and FC2 as in para 0031, pg. 11-12para 0034-0036, pg. 12-13; para 0042, pg. 14), the combined teachings of Schmitt et al. and Hogers et al. render obvious the limitation: wherein the adapters each comprise a read primer sequence on each strand of the double-stranded hybridized region as recited in claim 15.
As Schmitt et al. teach a single-stranded SMI sequence in the adaptor regions (e.g. para 0009, pg. 3-4; para 0026, pg. 9-10; para 0058, pg. 18), the combined teachings of Schmitt et al. and Hogers et al. render obvious the limitation: wherein the adapters each comprise a physical UMI on only one strand of the adapters on the single-stranded 5’ arm or the single-stranded 3’ arm as recited in claim 16.
Furthermore, as Schmitt et al. teach sequencing analysis that comprises dividing amplicons into groups of reads, i.e. families, based on SMI sequences  and comparing reads to a reference sequence (e.g. analysis of reads as in para 0011-0014, pg. 4-6; Fig. 1-3; sequence analysis as in para 0096, pg. 31; para 0098-0100, pg. 32-33; para 0103-0105, pg. 34-36; Fig. 1-3) and Hogers et al. also teach sequencing data analysis comprising consideration of both physical and virtual UMIs(e.g. para 0100-0113, pg. 8; para 0116,pg. 8; Based on the identifier and the part of the internal sequence, the sequences can be grouped into sets that originate from the same restriction fragment. The sequence information from the random ends provides information on the composition of the internal sequence of the restriction fragment. By grouping all information obtained from a restriction fragment together and creating a contig of the sequences obtained from the random ends and the information obtained from the first adapter and adjacent fragment sequences may provide a draft sequence of most of the (if not the entire) restriction fragment as in para 0123, pg. 8-9; para 0151,pg. 10),  , the combined teachings of Schmitt et al. and Hogers et al. render obvious claim 17.
As at least Schmitt et al. teach sequencing analysis comprising dividing amplicons into groups of reads and comparing reads to a reference sequence (i.e. third consensus nucleotide sequence)  (e.g. para 0010-0014, p. 3-6; sequencing data analysis and comparison to reference sequences as in para 0098-0100, pg. 32-33; para 0103-0105, pg. 34-36; Fig. 1-3; Fig. 6), the combined teachings of Schmitt et al. and Hogers et al. render obvious claim 18.
Furthermore, as Hogers et al. teach generating target nucleic acid fragments by restriction digestion and ligating tagged adaptors to these fragments, resulting in target sequence portions generated by restriction digestion that are adjacent to the tagged adaptors (e.g. para 0100-0107, para 0117-0120, pg. 8), the combined teachings of Schmitt et al. and Hogers et al. render obvious the limitation: wherein at least some of the virtual UMIs derive from subsequences at or near the ends of the double-stranded DNA fragments in the sample (i.e. target sequence portions generated by restriction digestion) as recited in claim 19.
Furthermore, Hogers et al. teach restriction enzymes that are frequent cutters and rare cutters may be used in combination to generate target restriction fragments to which tagged adaptors are ligated. Hogers et al. teach frequent cutters have 4-5 bp recognition sequences and rare cutters have 6 or more bp in their recognition sequences (e.g. the definition of frequent and rare is relative to each other, meaning that when a 4 bp restriction enzyme, such as Msel, is used in combination with a 5-cutter such as AvaII, AvaII is seen as the rare cutter and Msel as the frequent cutter as in para 0014, pg. 2; In certain embodiments, two or more restriction endonucleases can be used and in certain embodiments, combinations of rare and frequent cutters can be used as in para 0070, pg. 6).
Therefore, the combined teachings of Schmitt et al. and Hogers et al. render obvious the limitation: wherein the plurality of virtual UMI sequences comprise about 6 bp as recited in claim 20.
Schmitt et al. teach an embodiment using the cited sequencing method comprising using molecular identifier sequences for analysis of mutation frequency on the order of 10-4 to 10-5 (e.g. para 0103, pg. 34-35). As a mutation frequency of 1% is equivalent to 10-2, the combined teachings of Schmitt et al. and Hogers et al. render obvious the limitation: wherein the amplified polynucleotides include an allele having an allele frequency lower than about 1% as recited in claim 24.

Schmitt et al., Hogers et al. and Vogelstein et al.

Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. and Hogers et al. as applied to claims 12, 14-20 and 24 above, and further in view of Vogelstein (WO2012142213).
The teachings of Schmitt et al. and Hogers et al. are described above.
Schmitt et al. and Hogers et al. disclose a method of sequencing tagged adaptor-ligated target nucleic acid molecules and using unique molecular identifiers and restriction consensus sequences for subsequent data analysis. Furthermore, Schmitt et al. teach identifier sequences are non-random semi- degenerate sequences (e.g. any degenerate or semi-degenerate n-mer sequences may be a randomly or non-randomly fragmented double stranded DNA molecule as in para 0027, pg. 10-11). However, the combined teachings of Schmitt et al. and Hogers et al. do not teach claims 13 and 25.
Vogelstein et al. teach combination of nonrandom UMI (i.e. endogenous UID) and random UMI (i.e. exogenous UID) to facilitate distinguishing among the nonrandom UMI (e.g. endogenous sequences are portions of analyte DNA as in para 09, pg. 4; exogenous UID are random sequences as in para 14, pg. 5-6; UID is composed of endogenous and exogenous sequences as in para 0026, pg. 10). Vogelstein teaches an embodiment of 96 distinguishable nonrandom UMI as a result of combining nonrandom and random UMI sequences on each template (e.g. para 0026, pg. 10).
They also teach from at least 16 and at least 64 different UMI sequences to greater than 10000 UID sequences (e.g. para 30, pg. 11). Furthermore, they teach sequencing analysis of cancer genes (e.g. para 55, pg. 30).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to modify the combined teachings of Schmitt et al.  and Hogers et al. to include the analysis of cancer samples using nonrandom UMIs as taught by Vogelstein et al. as a skilled artisan would recognize the merits of the method of Schmitt (i.e. a reduction of artefactual mutations and improved sensitivity as in para 0008, pg. 3; para 0080, pg. 25-26, Schmitt) for analyzing a different, biologically relevant sample.
As Vogelstein et al. teach at least 64 different UMI sequences and an embodiment of 96 distinguishable nonrandom UMI (e.g. para 26, pg. 10; para 30, pg. 11), the combined teachings of Schmitt et al., Hogers et al. and Vogelstein  et al.  render obvious the limitations: wherein the plurality of physical UMIs includes no more than about 500 unique nonrandom UMIs as recited in claim 13.
Furthermore, as Vogelstein  et al. teach analysis of cancer genes (e.g. para 55, pg. 30), the combined teachings of Schmitt et al., Hogers et al. and Vogelstein  et al.  render obvious claim 25.

Schmitt et al., Hogers et al. and Van Eijk et al.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. and Hogers et al. as applied to claims 12, 14-20 and 24 above, and further in view of Van Eijk et al. (WO2013009175).
The combined teachings of Schmitt et al. and Hogers et al. are described above.
The combined teachings of Schmitt et al. and Hogers et al. disclose a method wherein sequencing analysis comprising grouping reads based on the tag associated with the adaptor and on the portion of the target nucleic acid generated by restriction digestion is known in the art.
However, the combined teachings of Schmitt et al. and Hogers et al. do not teach claim 21.
At the time of the effective filing date, Van Eijk et al. teach a sequencing platform that includes a long read and short read is known in the art (e.g. lines 27-32, pg. 5).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Schmitt et al. and Hogers et al. to include a sequencing platform comprising a long read and short read as taught by Van Eijk et al. as a skilled artisan would have recognized the simple substitution of one sequencing platform for another would yield the predictable outcome of a method of sequencing using molecular identifiers.
Therefore, the combined teachings of Schmitt et al., Hogers et al.  and Van Eijk et al. render obvious the limitation: wherein obtaining the plurality of reads in operation (c) comprises: obtaining two pair-end reads from each of the amplified polynucleotides, where in the two pair-end reads comprise a long read and a short read, the long read being longer than the short read as recited in claim 21. 
Furthermore, as Schmitt et al. teach complementary SMI sequences (e.g. para 0032, pg. 12; para 0041-0042, pg. 14; Fig. 1-3) and determining associated members of a group  by data analysis of paired SMI sequences and comparison to reference sequences (e.g. sequence analysis  and comparison to reference sequence as in para 0096, pg. 31; para 0098-0100, pg. 32-33; para 0103-0105, pg. 34-36; Fig. 1-3), the combined teachings of Schmitt et al., Hogers et al.  and Van Eijk et al. render obvious the limitations: combining read pairs comprising a first physical UMI sequence into a first group and combining read pairs comprising a second physical UMI sequence into a second group, wherein the first and the second physical UMI sequences are uniquely associated with a double-stranded fragment in the sample; and determining the sequence of the double-stranded fragment in the sample using sequence information of long reads in the first group and sequence information of long reads in the second group as recited in claim 22.



Schmitt et al., Hogers et al., Van Eijk et al. and Rava et al.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al., Hogers et al. and Van Eijk et al., as applied to claims 21 and 22 above, and further in view of Rava et al.(US20110245085).
The teachings of Schmitt et al., Hogers et al. and Van Eijk et al. are described above.
The combined teachings of Schmitt et al., Hogers et al. and Van Eijk et al. disclose a method wherein sequencing analysis from paired end sequencing comprising grouping reads based on the tag associated with the adaptor and on the portion of the target nucleic acid generated by restriction digestion is known in the art. Furthermore, Van Eijk et al. teach that read lengths are optimizable. However, the combined teachings of Schmitt et al., Hogers et al. and Van Eijk et al. do not teach claim 23.
At the time of the effective filing date, Rava teaches paired end sequencing that yields read lengths of greater than 500 bp are known in the art (e.g. para 0097, pg. 12).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Schmitt et al., Hogers et al. and Van Eijk et al. to include sequencing analysis comprising long read lengths of 500 bp as taught by Rava because this is a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of sequencing using molecular identifiers.

Therefore, the combined teachings of Schmitt et al., Hogers et al., Van Eijk et al. and  Rava et al. render obvious the limitation: the long read has a read length of about 500 bp or more as recited in claim 23. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S.Patent No. 10,844,428
Claims 12-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,844,428 in view of  Schmitt et al. (WO2013142389);Hogers et al.(US20120245037); Vogelstein (WO2012142213); Van Eijk et al. (WO2013009175) and Rava et al.(US20110245085).
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Claim 1 of U.S. Patent No. 10,844,428 does not expressly teach all the features of the claim 12 of the invention, such as grouping reads and determining sequences  based on the physical UMI and the virtual UMI.
However, these features are recited in at least claims 2, 20 and 21 of U.S. Patent No. 10,844,428. 
 Furthermore, claims 13-25 of the instant invention recite very similar limitations to those recited in claims 3-19 and 22-46 of U.S. Patent No. 10,844,428. 
Furthermore, as discussed above, the combined teachings of Schmitt et al. and Hogers et al. render obvious claims 12, 14-20 and 24. Furthermore, the combined teaching of Schmitt et al., Hogers et al. and Vogelstein render obvious claims 13 and 25. Furthermore, the combined teaching of Schmitt et al., Hogers et al. and Van Eijk et al.  render obvious claims 21 and 22. Furthermore, as discussed above, the combined teaching of Schmitt et al., Hogers et al. and Rava et al. render obvious claim 23.
Therefore, although claim 1 of U.S. Patent No. 10,844,428 does not recite the identical invention of claim 12 of the instant invention, it would have been obvious to one skilled in the art to modify a method for sequencing nucleic acid molecules from a sample using unique molecular indices (UMIs) comprising providing physical and virtual UMIs as taught by claim 1 of U.S. Patent No. 10,844,428  by including the features of claims 2, 20 and 21 of U.S. Patent No. 10,844,428  and to include claims 3-19 and 22-46 of U.S. Patent No. 10,844,428 to meet the requirements of instant claims 13-25 and to include the teachings of  Schmitt et al., Hogers et al., Vogelstein , Van Eijk et al. and Rava et al. as a skilled artisan would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method for sequencing nucleic acid molecules from a sample using unique molecular indices (UMIs) comprising providing physical and virtual UMIs.  
Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639